DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1, 2, 5, 6, 8-11 and 13-16 remain pending in the application and are addressed below.  As noted in at least one previous Office action, although claims 5, 6, 8 and 9 are currently withdrawn from consideration (see paragraph 4 below), these claims each depend from a cancelled claim (claims 4 and 7).

Election/Restrictions
4.	Claims 5, 6 and 8-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 11, 2021.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, on lines 4-6, the metes and bounds of the recitation, “with threaded inlet and outlet neck portions that attach to opposite ends of the substantially spherical, ellipsoid, or hemispherical body” are unclear.  Is this intended to recite an attaching step of the recited method, or is this limiting the structure of the provided “body”?  Also, if this recitation is intended to limit the structure of the “body”, the phrase “that attach” is vague.  Does this mean that the inlet and outlet neck portions are attached to opposite ends of the body, or is this a functional recitation, such that the inlet and outlet neck portions are merely capable of being attached to the body, but not necessarily attached to the body?
	Further, regarding claim 13, on lines 7-8, the recitation, “the inlet and outlet connectors” lacks antecedent basis.  What is the relationship between these “connectors” and the “threaded inlet and outlet neck portions” introduced on line 5 of the claim?


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Claas, USPN 8,157,192, in view of Vollrath et al., 8,662,415.
As to claim 1, Claas shows a sprinkler/sprayer nozzle attachment (see Figs. 1-3) capable of accommodating vertical and lateral forces exerted on a sprinkler head or on a vertical extension pipe of an installed sprinkler system, comprising: a single flexible, substantially spherical, ellipsoid, or hemispherical body (18) with a cylindrical inlet neck portion (lower end portion of “18”, attached to the pressurized fluid outlet part of “14” at “30”) and a cylindrical outlet neck portion (upper end portion of “18”, attached to the pressurized fluid inlet part of “12” at “24”) extending from opposite ends of the body, wherein the flexible body is configured not to lengthen when water pressure builds up in the body due to water passing from the inlet neck portion to the outlet neck portion, and wherein the inlet and outlet neck portions are capable of complementarily engaging with a conventional part of a conventional installed sprinkler system, and the flexible body is configured to allow the body to collapse upon itself when a pre-determined compressive or lateral force is exceeded on the body due to force exerted on the outlet neck portion.  However, while it is clear that some sort of means is provided with the device of Claas which reliably and securely permits attachment of the inlet neck portion and outlet neck portion to elements “30” and “24”, respectively, Claas is silent as to what that attachment means consists of.

	As to claim 2, the claim merely further defines a functional recitation of claim 1, which the device of Claas, as modified above by Vollrath, is clearly capable of meeting.

9.	Claims 1, 2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schopp, USPN 4,179,142, in view of Claas.
	As to claim 1, Schopp shows a sprinkler/sprayer nozzle attachment (see Figs. 1 and 2) capable of accommodating vertical and lateral forces exerted on a sprinkler head or on a vertical extension pipe of an installed sprinkler system, comprising: a single flexible body (18) with a 
	Claas shows a sprinkler/sprayer nozzle attachment (see Figs. 1-3) capable of accommodating vertical and lateral forces exerted on a sprinkler head or on a vertical extension pipe of an installed sprinkler system, comprising: a single flexible, substantially spherical, ellipsoid, or hemispherical body (18) with a cylindrical inlet neck portion attached to a pressurized fluid outlet part of a fluid source and a cylindrical outlet neck portion attached to a pressurized fluid inlet part of sprinkler/sprayer nozzle element, with the inlet and outlet neck portions thereof extending from opposite ends of the body, wherein the flexible body is configured not to lengthen when water pressure builds up in the body due to water passing from the inlet neck portion to the outlet neck portion, and wherein the inlet and outlet neck portions are capable of complementarily engaging with a conventional part of a conventional installed sprinkler system, and the flexible body is configured to allow the body to collapse upon itself when a pre-determined compressive or lateral force is exceeded on the body due to force exerted on the outlet neck portion.  Thus, Claas teaches that a substantially spherical, ellipsoid, or hemispherical body shape was a known shape in the prior art for a flexible, fluid conducting 
	As to claim 2, the claim merely further defines a functional recitation of claim 1, which the device of Schopp, as modified above by Claas, is clearly capable of meeting.
	As to claim 13, the device of Schopp, as modified by Claas and applied to claim 1 above, clearly meets the single method step of “providing” the structure recited in claim 13, and is capable of meeting the recited functional recitations and the recited “wherein” clauses.
	As to claims 14-16, each of the claims recites nothing more than “wherein” clauses of intended use of the “provided” device, which the device of Schopp, in view of Claas, is clearly capable of meeting.

Response to Arguments
10.	Applicant’s arguments, see page 4 of the “Remarks” portion of the response filed January 21, 2022, with respect to independent claims 1 and 13 as being anticipated by Bjurman ‘717, have been considered but are moot because the new grounds of rejection set forth above do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Costa et al. is cited as of interest, and shows a single flexible, and substantially spherical, ellipsoid or hemispherical body with inlet and outlet neck portions connected between a sprinkler pipe and a sprinkler head.

12.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752